Citation Nr: 1436239	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to November 1957.

This matter is on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal was remanded by the Board in March 2014 for further development and is now ready for disposition.

This is within the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.

2.  The Veteran has a single disability rated at 100 percent, and also receives a total disability rating based on individual unemployability due to his other service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for SMC by reason of the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2013).

2.  The criteria for SMC by reason of being housebound have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to SMC based on the extent of his disabilities.  
In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2013).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2013).  See also 38 C.F.R. § 3.351(b), (c) (2013).  The criteria to be considered in establishing a factual need for aid and attendance include: 

* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

See 38 C.F.R. § 3.352(a).

While it is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made, at least one must be shown.  See Turco v. Brown, 9 Vet. App. 222 (1996).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  Instead, they must be based on the actual requirement of personal assistance from others.  Id.

In this case, the Veteran is currently service connected for residuals an abdominal incisional hernia, currently evaluated as 100 percent disabling; a duodenal ulcer, evaluated as 40 percent disabling; residuals of partial amputations to both great toes, evaluated as 10 percent disabling for each toe, and bilateral great toenail loss, which is noncompensably rated.  He also receives a total disability rating based on individual unemployability.  

As an initial matter, the evidence does not establish that the Veteran has a visual acuity of 5/200 or less in both eyes, although he does wear glasses.  Moreover, the evidence does not indicate that the Veteran is currently, or has ever been, a patient in a nursing home.  Therefore, SMC based on aid and attendance is not warranted on these bases.

The evidence also does not indicate that SMC for aid and attendance is warranted on a factual basis under 38 C.F.R. § 3.352(a).  While it is true that he is assisted by others to conduct many activities, it does not appear that he is unable to function without such assistance.  Moreover, many of his most inhibiting disorders, most notably his symptoms of tremors, are not service-connected disabilities.  Therefore, SMC is not warranted on this basis.

Although the Veteran has not undergone a VA examination directed specifically toward this appeal, he has undergone a number of outpatient treatment records that would indicate that he is not particularly dependent upon another in order to function due to his service connected disabilities.

For example, at a September 2009 evaluation, it was observed that the Veteran has no legal guardian, is not considered a danger to himself or others, nor did he lack the ability to make relevant decisions.  Moreover, at an evaluation in June 2010, he appeared alert and oriented, and he is able to walk from one place to another.  Although these evaluations are slightly dated, there is no indication that his condition has deteriorated since that time.  Therefore, based on the clinical observations of the Veteran during the course of the appeal, the evidence does not indicate that there is justification for SMC under any of the three avenues of entitlement set forth in C.F.R. §§ 3.351(b) and (c).

In considering this claim, the Board has also considered the Veteran's statements in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, he is not competent to state how his symptoms should be applied to the applicable standards set forth by VA regulations.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on his ability to live independently as determined by the clinical evidence of record, which provides evidence against this claim.  Therefore, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, to be more probative than the Veteran's own assessment.
Housebound

If not in need of regular aid and attendance, a veteran may also be entitled to improved pension on the basis of being permanently housebound.  Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: 

* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 

* Is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 

See 38 C.F.R. § 3.350(i) (2013).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  38 U.S.C.A. § 1114(s).

When resolving all doubt in his favor, the Board determines that that the Veteran meets the rating criteria for SMC for based on housebound status.  First, he has a single 100 percent rating for his abdominal incisional hernia.  While his remaining disabilities do not combine to 60 percent, the Court also noted in Bradley that a TDIU rating may meet this element if the evidence establishes that the Veteran is unemployable due to his service-connected disorders other than, in this case, his incisional hernia.  

It is not clear whether the Veteran would have received a TDIU rating if not for his totally disabling incisional hernia, and the May 2002 rating decision that granted TDIU does not clarify this question.  Nevertheless, it is within the province of the Board to conclude that he would have been unemployable due to just his duodenal ulcer and the partial amputation to his great toes, especially in the Veteran's profession as a tree climber.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

In this regard, in this hypothetical TDIU determination regarding a Veteran who is already at 100% for another disability, the Board may proceed in this determination as 38 C.F.R. § 4.16(a) does not apply (the regulation states that § 4.16(a) applies "where the schedular rating is less than total" - in this case, the Veteran is at a total 100% rating [and more] but the Board must now consider TDIU separate from the 100% rating to address the housebound issue).  In any event, if it did apply, the Veteran has a disability rated at over 60%, therefore, the Board may address this issue in the first instance (there is no indication in § 4.16(a) that the disability that "shall be ratable at 60 percent or more" be nonaligned from the separate 100% rated disability).  Further delay of this case is simply not warranted.  

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person.  However, the Board also concludes that SMC based on being housebound has been met, and the appeal is granted to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Cf. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a VA examination is not required in every case).  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

SMC by reason of the need for regular aid and attendance of another person is denied.

SMC by reason of being housebound is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


